Case: 16-15033   Date Filed: 04/03/2017   Page: 1 of 6


                                                          [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 16-15033
                           Non-Argument Calendar
                         ________________________

                    D.C. Docket No. 2:16-cr-14013-RLR-1



UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                      versus

MIGUEL CHAVEZ-VILLANUEVA,
a.k.a. Miguel Angel Chavez-Villanueva,
a.k.a. Miguel Anjel Chavez,

                                                           Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                                (April 3, 2017)

Before MARCUS, WILSON, and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 16-15033       Date Filed: 04/03/2017   Page: 2 of 6


      Miguel Chavez-Villanueva, a native and citizen of Mexico, appeals his 25-

month sentence of imprisonment after pleading guilty to one count of unlawful

reentry into the United States after having been removed, in violation of 8 U.S.C.

§ 1326(a), (b)(1). On appeal, Chavez-Villanueva argues that his sentence, imposed

within the advisory guidelines range, is substantively unreasonable because his

criminal history category of V substantially over-represented the seriousness his

criminal history. He contends that he is not comparable to the typical offender in

category V, because none of his prior convictions involved violent crimes, drug

offenses, or other serious criminal conduct, so the court’s reliance on the advisory

guideline range produced by that category constituted a clear error of judgment.

After careful review, we affirm.

      We review a sentence for reasonableness, which “merely asks whether the

trial court abused its discretion.” Rita v. United States, 551 U.S. 338, 351 (2007).

Normally, we examine both the procedural and substantive reasonableness of the

sentence. Gall v. United States, 552 U.S. 38, 51 (2007). Here, Chavez-Villanueva

challenges only the substantive reasonableness of his sentence.            We examine

whether the sentence is substantively reasonable under the totality of the

circumstances and in light of the sentencing factors listed in 18 U.S.C. § 3553(a).

United States v. Cubero, 754 F.3d 888, 892 (11th Cir. 2014).




                                           2
               Case: 16-15033     Date Filed: 04/03/2017   Page: 3 of 6


      At sentencing, the district court is tasked with imposing a sentence

“sufficient, but not greater than necessary to comply with the purposes” listed in 18

U.S.C. § 3553(a)(2). These purposes include the need for the sentence to reflect

the seriousness of the offense, promote respect for the law, provide just

punishment for the offense, deter criminal conduct, and protect the public from the

defendant’s future criminal conduct. 18 U.S.C. § 3553(a)(2). The district court

must also consider the nature and circumstances of the offense, the history and

characteristics of the defendant, the kinds of sentences available, the applicable

guidelines range, the pertinent policy statements of the Sentencing Commission,

the need to avoid unwarranted sentencing disparities, and the need to provide

restitution to victims. Id. § 3553(a)(1), (3)–(7).

      The court must consider all of the § 3553(a) factors, but it may, in its

discretion, give greater weight to some factors over others.        United States v.

Rosales-Bruno, 789 F.3d 1249, 1254 (11th Cir. 2015). Moreover, “[i]n assigning

weight to the § 3553(a) factors as part of the weighing process, a court may (and

should) consider individualized, particularized, specific facts and not merely the

guidelines label that can be put on the facts.” Id. at 1260.

      Our review of the district court’s choice of sentence is deferential. Id. at

1254–55. Nevertheless, a sentencing court can abuse its considerable discretion by

(1) failing to afford consideration to relevant factors that were due significant


                                           3
                Case: 16-15033    Date Filed: 04/03/2017   Page: 4 of 6


weight; (2) giving significant weight to an improper or irrelevant factor; or (3)

committing a clear error of judgment in weighing the proper factors. United States

v. Irey, 612 F.3d 1160, 1189 (11th Cir. 2010) (en banc).           A district court’s

unjustified reliance on any one § 3553(a) factor may be indicative of an

unreasonable sentence. United States v. Crisp, 454 F.3d 1285, 1292 (11th Cir.

2006). The party challenging the sentence bears the burden of demonstrating that

the sentence is unreasonable “in light of the entire record, the § 3553(a) factors,

and the substantial deference afforded to sentencing courts.” Rosales-Bruno, 789

F.3d at 1256.

      Here, Chavez-Villanueva has not shown that his 25-month sentence is

substantively unreasonable.      The record clearly shows that the district court

accounted for the fact that Chavez-Villanueva’s criminal history was not violent

and was of a different type than those based on drug and gun convictions. Still, the

court found, and we agree, that his criminal history was “significant.”

      At the time of sentencing, Chavez-Villanueva had seven prior convictions

for illegal reentry.    And despite facing escalating punishments for illegally

reentering the United States, starting from probation in 1999 and progressing to 18

months of imprisonment in 2010, Chavez-Villanueva continued to violate both the

law and the conditions of his supervised release or probation. Indeed, five of these

reentries resulted in the revocation of either probation or supervised release,


                                          4
              Case: 16-15033    Date Filed: 04/03/2017   Page: 5 of 6


triggering additional terms of imprisonment. Consequently, Chavez-Villanueva’s

criminal history, despite not being violent, demonstrated a compelling need for the

sentence to promote deterrence and respect for the law.            See 18 U.S.C.

§ 3553(a)(2)(A), (B).

      Chavez-Villanueva argues that he should not be found comparable to other

offenders in criminal-history category V because, in most of instances when he

illegally reentered the United States, he “was apprehended immediately after

wading across the Rio Grande river.” However, the majority of these instances did

not score criminal history points, so they did not factor into his criminal-history

category. In fact, the presentence investigation report (“PSR”) indicates that, of

the five prior convictions based on his immediate arrest at the border, just two of

these convictions scored any criminal-history points. Moreover, when Chavez-

Villanueva managed to make it farther inland, he violated other laws and put others

in danger. According to the PSR, he had two prior convictions for driving without

a valid driver’s license. In 2007, he was convicted of driving under the influence.

And, at the time of sentencing, he had pending charges for driving under the

influence and driving without a license.     Thus, Chavez-Villanueva’s criminal

history shows some need to protect the public from his future criminal conduct. 18

U.S.C. § 3553(a)(2)(C).




                                        5
              Case: 16-15033     Date Filed: 04/03/2017   Page: 6 of 6


      In light of totality of the circumstances, particularly Chavez-Villanueva’s

clear disregard for both the laws and courts of the United States, the district court

did not commit a clear error of judgment by concluding that a sentence within his

guideline range was appropriate.      See Rosales-Bruno, 789 F.3d at 1256.         A

sentence of 25 months in prison for Chavez-Villanueva’s eighth conviction of

illegal reentry was not outside of the range of reasonable sentences based on the

facts of the case. See Irey, 612 F.3d at 1189–90; Rosales-Bruno, 789 F.3d at 1251,

1273 (in a reentry case, affirming a 87-month sentence as substantively reasonable

where the guideline range was 21 to 27 months)

      For these reasons, we affirm Chavez-Villanueva’s 25-month sentence as

substantively reasonable.

      AFFIRMED.




                                         6